Title: To John Adams from Simeon Draper, 23 March 1809
From: Draper, Simeon
To: Adams, John



Dear Sir
Brookfield March 23d. 1809

being a perticuler Friend of yours, Take the liberty to inclose this Letter, and ask the indulgence of an answer respecting its being a fabrication as is thoughts by some of your old substanciel Friends I want an answer for my own Sattisfaction and will not make any use of it then the answer shall Dictate, Should I be indulged.
I am with the Highest / Consideration your / Excelences Very Huml. / Servt.

Simeon Draper